UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 99-2020



JOSEPH R. JOHNSON, JR.,

                                            Plaintiff - Appellant,

          versus


CIRCUIT CITY STORES, INCORPORATED; FIRST NORTH
AMERICAN NATIONAL BANK,

                                           Defendants - Appellees.




                            No. 99-2021



JOSEPH R. JOHNSON, JR.,

                                            Plaintiff - Appellant,

          versus


CIRCUIT CITY STORES; CIRCUIT CITY STORES,
INCORPORATED; FIRST NORTH AMERICAN NATIONAL
BANK,

                                           Defendants - Appellees.
                            No. 99-2022



JOSEPH R. JOHNSON, JR.,

                                              Plaintiff - Appellant,

          versus


CIRCUIT CITY STORES, INCORPORATED; FIRST NORTH
AMERICAN NATIONAL BANK,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1407-A, CA-99-695-A, CA-99-696-A)


Submitted:   November 18, 1999         Decided:   November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph R. Johnson, Jr., Appellant Pro Se.  Amy Miles Kowalski,
MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., McLean, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Joseph R. Johnson, Jr., appeals the district court’s order

dismissing with prejudice his civil action under Fed. R. Civ. P.

37(b)(2)(C).   We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.    See Johnson v. Circuit City

Stores, Inc., Nos. CA-98-1407-A; CA-99-695-A; CA-99-696-A (E.D. Va.

July 15, 1999).*   We deny Appellees’ motion to strike Johnson’s re-

ply or in the alternative motion for leave to file a surreply.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 13, 1999, the district court’s records show that it was
entered on the docket sheet on July 15, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  3